Citation Nr: 1745684	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  17-08 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lung disability, including idiopathic pulmonary fibrosis, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel







INTRODUCTION

The Veteran had active service from February 1963 to January 1965 and from February 1965 to July 1982.  The Veteran served in the Republic of Vietnam and was awarded the Purple Heart and the Vietnamese Cross of Gallantry with Palm.

This matter came before the Board of Veterans Appeals (Board) on appeal from a September 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veteran's Law Judge during a September 2017 Video Conference hearing.  The transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current lung disability was due to in-service exposure to herbicide agents or to exposure to diesel fumes, coal and other environmental hazards he encountered during his routine work in service.  

The Veteran has not yet been afforded a VA examination in connection with this issue.  VA has a duty to provide an examination or obtain a medical opinion on an issue of service connection when the record, 1) contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, 2) indicates that the disability or signs and symptoms of a disability may be associated with active service, and 3) the record does not contain sufficient information to make a decision on the issue.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event is a low one.  McLendon, 20 Vet. App. at 83.

There is evidence of record indicating that the Veteran has a current lung disability.  As the Veteran served in the Republic of Vietnam, in-service exposure to herbicide agents is conceded.  The Veteran has also provided lay statements as to his duties during service involving exposure to diesel fumes, coal and other potentially hazardous substances.  At present, there is insufficient competent medical evidence on file to properly adjudicate the claim.  Therefore the low threshold for when VA must provide an examination assessing the nature and likely etiology of the Veteran's claimed disability has been met.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination to determine the etiology of any current lung disability, including pulmonary fibrosis and asthma.

The examiner should review the entire claim file when making a determination and should specify in the examination report that those records have been reviewed.

For the purpose of forming a nexus opinion, the examiner should assume exposure to herbicide agents during service.

For each current lung disability found to be diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability is related to the Veteran's active service.  In rendering this opinion, the examiner should discuss exposure to herbicides and other exposures, such as those to diesel fumes and coal, reported by the Veteran in his lay statements.

The examiner should provide a complete rationale for all opinions expressed.

2.  The examination report must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

3.  If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




